From a conviction in the County Court of Wichita County at Law for child desertion, with punishment fixed at a fine of $100.00 and one year in the county jail this appeal is taken.
The facts show that appellant married his wife and had by her three children and because of his neglect and treatment of her she procured a divorce from him. In January, 1925, the couple were remarried. On the 3d day of April, 1925, the complaint and information in this case were presented. But one witness testified, she being the wife of appellant, and her testimony shows that from the time of their remarriage appellant began to take from her what little she had made or accumulated during their separation, and that he has contributed to the support of the children nothing. It is needless for us to set out the facts at length. They are sufficient to show that for some time prior to the filing of the information herein appellant had been continually taking from her what money and property she had and that he was contributing nothing to the support either of herself or their three minor children under sixteen years of age.
The only bill of exceptions complains of the refusal of a special charge in which refusal we perceive no error. The law does not make it the duty of the wife and mother to take all of the money which is given to her for other necessary purposes, and use it exclusively for the children. Such would be the legal effect of the requested charge, complaint of the refusal of which appears in the bill of exceptions.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.